Name: Commission Regulation (EEC) No 2005/87 of 7 July 1987 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/46 Official Journal of the European Communities 8 . 7 . 87 COMMISSION REGULATION (EEC) No 2005/87 of 7 July 1987 fixing the rate of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 5 thereof, Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 1173/87 Q, the average world market price for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1960/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the necessary adjustments must be made in thecase of offers and quotations not of the type referred to above ; whereas these adjustments were defined in *Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder ^, as last amended by Regulation (EEC) No 1325/87 P) ; Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Commu ­ nity ; whereas this aid is equal to a percentage of the difference between these two prices for dehydrated fodder and for protein concentrates ; whereas the aid for fodder otherwise dried includes an amount to be deducted ; Whereas, when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to determine the average world market price, it is to be determined from offers on the world market of, and quotations on, the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1 1 1 7/78 ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1961 /87 of 2 July 1987 fixing the guide price for dried fodder for the 1987/88 marketing year (3) ; Whereas the amount referred to in Article 5 (2) of Regula ­ tion (EEC) No 1117/78 has not been fixed to date ; whereas the amount of the aid for fodder otherwise dried has only been able to be calculated provisionally on the basis of 50 % of the difference between the guide price and the average world market price ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price, this price is deter ­ mined on the basis of he sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; (') OJ No L 142, 30 . 5 . 1978 , p. 1 . 0 OJ No L 184, 3 . 7. 1987. (3) OJ No L 184, 3 . 7. 1987. (4) OJ No L 171 , 28 . 6 . 1978, p. 1 . 0 OJ No L' 113,-30. 4. 1987, p. 3 . ( «) OJ No L 179, 1 . 7. 1978, p. 10 . f) OJ No L 125, 14. 5 . 1987, p. 24. No L 188/478 . 7. 87 Official Journal of the European Communities Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Council Regulation (EEC) No 1315/85 ('); whereas when for one of the months fol ­ lowing that of the introduction of aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regulation (EEC) No 1417/78 , the price determined for the previous month is used to calculate the difference ; whereas when for two or more consecutive months following that of the introduc ­ tion of aid, the average forward world market prices cannot be determined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 : tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas the rate of the aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; whereas Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspension of advance fixing in certain sectors (3) carried forward the amount of the aid valid on 30 June 1987 and suspended advance fixing from 1 July 1987 to 7 July 1987 ; whereas, in order to allow the market to operate normally, the amount of the aid should be fixed again ; Whereas, pursuant to Article 120 (1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the aid applicable in these two Member States is to be adjusted by an amount equal to the inci ­ dence of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage and the amount referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage and the amount fixed under Article 5 (2) of Regulation (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in ques ­ tion at a level such that the aid is equal to zero ; HAS ADOPTED THIS REGULATION : Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ; Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation. 2. However, the amounts of the aid for the products referred to in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 will be confirmed or replaced with effect from 8 July 1987 to take account of the amount to be deducted referred to in Article 5 (2) of the said Regulation .  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ Article 2 This Regulation shall enter into force on 8 July 1987. (') OJ No L 137, 27. 5 . 1985, p . 28 . O OJ No L 164, 24. 6 . 1985, p . 1 . (3) OJ No L 173, 30. 6. 1987, p. 7 . 8 . 7. 87No L 188/48 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 7 July 1987 fixing the rate of the aid for dried fodder Aid applicable from 1 June 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain ¢ Portugal Other Member States Spain Portugal Other Member States Aid 76,662 96,918 98,722 38,331 (') 48,459 (') 49,361 (&gt;) Aid in case of advance fixing for the month of : (ECU/tonne) August 1987 76,456 96,707 98,516 38,228 0 48,354 0 49,258 0 September 1987 75,575 95,806 97,635 37,788 (') 47,903 (') 48,818 ( ») October 1987 74,785 94,998 96,845 37,393 ('). 47,499 (') 48,423 (  ) November 1987 74,785 94,998 96,845 37,393 (') 47,488 (&gt;) 48,423 0 December 1987 74,785 94,998 96,845 37,393 (') 47,499 (') 48,423 0) January 1988 73,286 93,466 95,346 36,643 0 46,733 0 47,673 0 February 1988 73,286 93,466 95,346 36,643 (') 46,733 (') 47,673 (') March 1988 73,286 93,466 95,346 36,643 (') 46,733 (') 47,673 (') (*) Subject to the amount to be deducted in accordance with Article 5 (2) of Regulation (EEC) No 111 7/78 .